Per Curiam.

When the lease in question was entered into the dwelling unit was not subject to Federal rent control since it had been occupied by a member of .the landlord’s immediate family continuously during the period February 1, 1945, to March 30, 1948 (Housing and Rent Act of 1947,. § 202, subd. [c], par. [3], as amd.; U. S. Code, tit. 50, Appendix, § 1892). The said lease is not a “ statutory lease ” as defined, in section 825.24 of the Controlled Housing Rent Begulation, New York City Defense-Bental Area, amendment 12, April 1, 1949. Under the Housing and Bent Act of 1949 (Public Law 31, 81st Cong., 1st Sess.), which became effective April 1,1949, the dwelling unit involved herein was recontrolled. Accordingly, the maximum rent therefor is the rent which was in effect on June 30, 1947, as established under the Emergency Price Control Act of 1942 as amended (U. S. Code, tit. 50, Appendix, § 901 et secj_.). It is the same rent as was collected by the landlord on March 1,1943, and as stated in the rental registra-. tion on file in the Office of the Housing Expediter. This conclusion is not to. be regarded, however, as precluding the landlord from seeking appropriate relief by applying to the Housing Expediter.
The final order should be unanimously modified upon the law by reducing the landlord’s recovery to $27 and disbursements and ás so modified affirmed, with $25 costs to the tenant.
Steinbrink, Fennelly and Btjbenstein, JJ., concur.
Ordered accordingly.